Case 9:12-cv-80762-DMM Document 694 Entered on FLSD Docket 05/04/2021 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 9:12-cv-80762-Middlebrooks

  GHAHAN, LLC,
           Plaintiff,
  -vs-
  PALM STEAK HOUSE, LLC f/k/a
  PALM STEAK HOUSE GENTLEMENS
  CLUB, LLC,
        Defendants.
  ____________________________________/

                          THIRD-PARTY DEFENDANT’S WITNESS LIST

           COMES NOW the Third-Party Defendant, BARRY G. RODERMAN (“Roderman”) by and

  through his undersigned counsel, and hereby files the following witness list, pursuant to the Order

  Setting Trial Date, dated February 4, 2021, for the witnesses that are likely to be called at trial as

  witnesses:

           1.      Barry Roderman
                   633 S.E. 3rd Avenue, Suite 4R
                   Ft. Lauderdale, Florida 33301

           2.      Suzanne Farese, Trustee
                   126 N.E. 4th Avenue
                   Delray Beach, Florida 44483

           3.      Thomas Farese
                   126 N.E. 4th Avenue
                   Delray Beach, Florida 44483

           4.      David Goldstein
                   c/o Barry G. Roderman & Associates, P.A.
                   633 S.E. 3rd Avenue, Suite 4R
                   Fort Lauderdale, Florida 33301

           5.      All witnesses that are listed by the Third-Party Defendant.

           6.      All rebuttal witnesses as may become necessary from the testimony presented at the
  trial.
                                                     1
Case 9:12-cv-80762-DMM Document 694 Entered on FLSD Docket 05/04/2021 Page 2 of 2




          The Third-Party Defendant reserves the right to amend this witness list as necessary as the
  investigation process and discovery process proceeds.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the above disclosure has been filed

   in the 4th day of May, 2021 with the Clerk of Court through the CM/ECF Filing System, and

   served electronically upon the Defendant through the system.

                                               Respectfully Submitted

                                               BARRY G. RODERMAN & ASSOCIATES, P.A.
                                               633 SE 3rd Avenue, Suite 4 R
                                               Fort Lauderdale, FL 33301
                                               Telephone: (954) 761-8810
                                               Primary email: mail@barryroderman.com

                                               By: /s/ Barry G. Roderman_____
                                               Barry G. Roderman, Esq.
                                               Florida Bar No.: 105637




                                                   2
